Citation Nr: 9915758	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin rash as due to 
an undiagnosed illness.

2.  Entitlement to service connection for eye disorder as due 
to an undiagnosed illness.

3.  Entitlement to service connection for stomach pain as due 
to an undiagnosed illness.

4.  Entitlement to service connection for blood disorder as 
due to an undiagnosed illness.

5.  Entitlement to an increased evaluation for lumbar strain 
with traumatic degenerative changes, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1955 to 
December 1959 and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for skin rash, eye disorder, stomach pain, 
and blood disorder, each as due to an undiagnosed illness.  
The RO also continued the 20 percent evaluation for lumbar 
strain with degenerative changes.

In the rating decision on appeal, the RO additionally denied 
the following issues: (1) service connection for a disorder 
of the gums and teeth as due to an undiagnosed illness; 
(2) service connection for loss of appetite as due to an 
undiagnosed illness; (3) service connection for cramps of the 
feet and legs, sore joints, and loss of sexual function as 
due to an undiagnosed illness; and (4) service connection for 
fatigue as due to an undiagnosed illness.  In the appellant's 
notice of disagreement, received in February 1998, he stated 
that he disagreed with the denial of the above four issues.  
A statement of the case was issued in October 1998.  In the 
appellant's substantive appeal, he stated that he disagreed 
with the claims for service connection for skin rash, eye 
disorder, stomach pain and blood disorder.  He did not 
address the above four issues.

Therefore, the claims for service connection for (1) disorder 
of the gums and teeth as due to an undiagnosed illness; 
(2) loss of appetite as due to an undiagnosed illness; 
(3) cramps of the feet and legs, sore joints, and loss of 
sexual function as due to an undiagnosed illness; and (4) 
fatigue as due to an undiagnosed illness have not been the 
subject of a substantive appeal and absent such, the Board 
does not have jurisdiction over these issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these claims have not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  


REMAND

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, he stated that he wanted a videoconference 
hearing at the VARO in Jackson, Mississippi.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should schedule a videoconference 
hearing.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


